Order entered September 15, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00255-CV

                                DRUCILLA BAIN, Appellant

                                               V.

            CAPITAL SENIOR LIVING CORPORATION, ET AL., Appellees

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-13-01332-B

                                           ORDER
       We GRANT appellant’s September 11, 2014 unopposed motion for extension of time to

file reply brief for appellant and brief for cross-appellee and ORDER the combined brief be filed

no later than October 13, 2014.       No further extensions will be granted absent exigent

circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE